W. Allen, J.
When the houses were built, the legal title to the land was in the city of Boston. They were built as houses in a block, by one Sperry, who held contracts from the city of Boston to convey them to him, or to his appointee or appointees; After the houses were built, they were conveyed to different owners by the city of Boston at the request of Sperry. The de-. scriptions in the deeds were the same as in the contracts respect, ively. One provision in each was, that the building erected on the lot should be of the width of the front of the lot, and should! cover the whole front of the lot, and in the deed it was recited that the building already erected thereon conformed to the conditions. There is nothing in the contract or deed in relation to party or division walls.
When Sperry built the houses, he did not build a separate wall for each house on the line between the lots, but one wall for both houses, one half of which was upon each lot, and this was a party wall. When he, by the city of Boston, conveyed each house, he conveyed it by a description of the lot passing through the centre of the party wall, and by necessary implication he conveyed the party wall. The severance of the ownership of the two houses, of each of which the wall formed a part, put *179upon each the bm’den and the privilege of a party wall. There is an implied grant of a party wall in the house conveyed when the line is run by courses and distances through the middle of the wall of both houses, as well as when it is described as running through the middle of such wall. It is the actual existence of the wall as a part of both houses, and not the reference to it as a monument, from which the grant and reservation are implied. As regards the wall, it is immaterial whether the buildings are conveyed under the description of the lots or by designation as buildings.
The case cannot be distinguished from Everett v. Edwards, 149 Mass. 588; Richards v. Rose, 9 Exch. 218; and Rogers v. Sinsheimer, 50 N. Y. 646.
The wall being a party wall, the defendant had a right to build it up as he did. Everett v. Edwards, 149 Mass. 588.

Recree affirmed.